Citation Nr: 0717575	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  02-03 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether an April 1986 rating decision was clearly and 
unmistakably erroneous (CUE) in failing to grant service 
connection for post-traumatic stress disorder (PTSD). 

2.  Entitlement to an effective date prior to July 19, 1988, 
for a grant of service connection for PTSD.

3.  Entitlement to service connection for tuberculosis, 
claimed as secondary to nicotine dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
November 1969 and from January 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Washington, D.C., 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In March 2002, the veteran notified the RO that he had 
moved and his claims file was transferred to the RO in 
Baltimore, Maryland, which is the certifying RO.  

In February 2003, the veteran testified at a Central Office 
hearing before Veterans Law Judge Brown as to a claim for an 
earlier effective date for the grant of service connection 
for PTSD.  In October 2003, he waived his request for another 
personal hearing as to entitlement to service connection for 
nicotine addiction and its residuals.  

In January 2004, the case was remanded for additional 
evidentiary and procedural development, including 
adjudication of a newly-raised issue of whether CUE exists in 
the April 1986 rating decision that denied entitlement to 
service connection for PTSD.  That issue was denied by the RO 
in February 2006.

In September 2006, the veteran testified at a Central Office 
hearing before Acting Veterans Law Judge Howell as to the 
claim for an earlier effective date for the grant of service 
connection for PTSD, as well as to the claim for CUE in the 
April 1986 rating decision.    


FINDINGS OF FACT

1.  In a February 1973 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
nervous condition.  The veteran did not appeal this rating 
decision.

2.  In September 1981, the Board denied the veteran's attempt 
to reopen his claim for entitlement to service connection for 
a nervous disorder.

3.  In an April 1986 rating decision, the RO denied the 
veteran's application to reopen a claim of entitlement to 
service connection for a nervous disorder to include PTSD.  
The veteran did not appeal.

4.  On July 19, 1988, the veteran filed an application to 
reopen his claim of entitlement to service connection for 
PTSD.

5.  A January 1989 rating decision granted entitlement to 
service connection for PTSD, effective July 19, 1988.

6.  The April 1986 rating decision that did not grant 
entitlement to service connection for PTSD was in accordance 
with the applicable law and regulations and was adequately 
supported by the evidence then of record. 

7.  The veteran's free-standing claim for an earlier 
effective date is barred.

8.  At the September 2006 Board hearing, prior to the 
promulgation of a decision, the veteran requested a 
withdrawal of the issue of entitlement to service connection 
for tuberculosis secondary to nicotine dependence.


CONCLUSIONS OF LAW

1.  The April 1986 RO decision that did not grant entitlement 
to service connection for PTSD was not CUE.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2006).

2.  The claim for an effective date earlier than July 19, 
1988, for the grant of entitlement to service connection for 
PTSD lacks legal merit and entitlement under the law and must 
be denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104, 
7105 (West 2002); 38 C.F.R. §§ 3.400, 20.200, 20.201, 20.202, 
20.302, 20.1100, 20.1103 (2006).

3.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for tuberculosis, claimed as secondary to nicotine 
dependence, have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006) (as amended). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), prescribes 
VA duties to advise a claimant of the evidence needed to 
substantiate a claim and to help a claimant obtain that 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA duties are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  

As to the CUE claim, the Board notes that allegations that a 
VA decision is CUE is not a claim to which the VCAA applies.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  As to the 
earlier effective date claim, the claim must be denied as a 
matter of law due to the finality of the January 1989 rating 
decision which granted entitlement to service connection for 
PTSD effective from July 19, 1988.  As such, the VCAA is also 
not applicable.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where 
the law and not the evidence is dispositive, the Board should 
deny the claim on the ground of lack of legal merit).  
Therefore, further discussion of the VCAA is not warranted.

The Relevant Factual Background

In January 1972, the veteran separated from military service.  
In December 1972, he filed his first claim of entitlement to 
service connection for a nervous condition.  In a subsequent 
February 1973 decision, the RO denied this claim.  In March 
1973, he was sent a letter informing him of that decision and 
of his appellate rights.  He did not appeal that decision and 
it therefore became final.

In October 1977, the veteran filed a claim to reopen his 
previously denied claim for entitlement to service connection 
for a nervous condition.  The claim was denied in a January 
1978 rating decision, which he appealed to the Board.  In 
September 1981, the Board denied veteran's application to 
reopen a claim of entitlement to service connection for a 
nervous disorder.  That decision is also final.  

In March 1986, the veteran filed a claim to reopen his 
previously denied claim for entitlement to service connection 
for a psychiatric disorder which, for the first time, he 
characterized as "delayed stress," which was interpreted to 
include a claim for PTSD.  In an April 1986 decision, the RO 
denied a claim for PTSD.  He was notified of that decision 
but did not appeal and it became final.

On July 19, 1988, the veteran filed a claim to reopen his 
previously denied claim for entitlement to service connection 
for PTSD.  In a January 1989 decision, the RO granted 
entitlement to service connection for PTSD, effective from 
July 19, 1988, the date of receipt of the most recent claim.  
He was notified of that decision and of his appellate rights 
but did not appeal.

The current appeal arises from the veteran's disagreement 
with the RO's April 1986 decision to deny entitlement to 
service connection for PTSD (CUE claim), and the RO's January 
1989 decision to assign an effective date of July 19, 1988, 
for the grant of entitlement to service connection for PTSD 
(earlier effective date claim).  

The CUE Claim

As to the CUE claim, the United States Court of Appeals for 
Veterans Claims (Court) has defined CUE as "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts."  See Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) "either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and the law that existed at 
the time of the prior adjudication in question.  See Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994).

Claims of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom. 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  An 
allegation of CUE must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  
In order to show CUE the evidence must show that the law was 
incorrectly applied to the facts as they were known at the 
time and that, had the error not occurred, the decision would 
have been manifestly different.  See Bustos v. West, 179 F.3d 
1378 (Fed. Cir. 1999).

With the above in mind, the Board notes that in April 1986 
the RO concluded that the above evidence did not reflect a 
substantial and objective basis for the claim and concluded 
that entitlement to service connection for PTSD should remain 
denied.

Initially, the Board notes that while the regulation 
governing applications to reopen under 38 C.F.R. § 3.156 was 
markedly different in 1986 than it is today (see 38 C.F.R. 
§ 3.156 (1986); 38 C.F.R. § 3.156 (2006)), it nonetheless 
appears that the RO in April 1986 conceded that such evidence 
had been submitted and thereafter denied the claim on a de 
novo bases.  

Nonetheless, in 1986 as is the case now, a grant of service 
connection required evidence which established that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  38 C.F.R. § 3.303 (1986).  
Likewise, service connection could be established by a 
showing of continuity of adverse symptomatology post-service 
or by a showing that one of the specifically enumerated 
disease processes, which included a psychosis, manifested 
itself to a compensable degree with the first post service 
year.  38 C.F.R. §§ 3.303, 3.307, 3.309 (1986). 

In this regard, the Board acknowledges that service medical 
records show the veteran was air evacuated from the Republic 
of Vietnam in September 1969 with a preliminary diagnosis of 
stress reaction/battle fatigue.  Furthermore, it could be 
argued that the March 1986 VA treatment record, by noting the 
veteran's claim of having been in battle while in the 
Republic of Vietnam before diagnosing PTSD, both provided a 
diagnosis of PTSD and a medical opinion linking that 
diagnosis to his military service.

However, after undergoing almost thirty days of psychiatric 
hospitalization, service medical records also show the 
veteran's diagnosis being changed to passive-aggressive 
personality disorder and subsequent service medical records 
only show a diagnosis of chronic anxiety.  In addition, the 
veteran's DD Form 214 was negative for any combat awards or 
decorations.

Therefore, the Board finds that it was reasonable for the RO 
when weighing the evidence to conclude that the veteran was 
not diagnosed with PTSD in-service and the March 1986 medical 
opinion, because it was based on an inaccurate history 
provided by the veteran, was not credible.  Similarly, given 
the approximately fourteen years between the veteran's 
January 1972 separation from military service and first 
reported symptoms associated with traumatic stress in March 
1986, the Board finds it reasonable that the RO in April 1986 
concluded that there was no continuity of symptomatology and 
38 C.F.R. §§ 3.307, 3.309 (1985) could not be of any help.  

The Board therefore finds that the evidence before the RO at 
the time of the April 1986 decision reasonably supports the 
decision and does not provide an undebatable basis for 
concluding that the decision was based on CUE.  

The Earlier Effective Date Claim

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a veteran files 
a claim for compensation with VA, and the claim is 
disallowed, he has the right to appeal that denial to the 
Board.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.  If the veteran does not perfect an appeal, 
however, the rating decision becomes final.  See 38 C.F.R. §§ 
20.302(a), 20.1103.    

In this case, the January 1989 rating decision that granted 
entitlement to service connection for PTSD effective from 
July 19, 1988, became final when the veteran did not file an 
appeal within the time provided by statute after he received 
notice of that decision later in January 1989.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In July 1999, over 10 years after the January 1989 rating 
decision became final, the veteran filed a claim for an 
earlier effective date.  However, the finality of the January 
1989 decision can only be overcome in two ways - by a request 
for a revision based on CUE or by a claim to reopen based on 
new and material evidence.  Because the veteran did not 
assert a claim of CUE in the January 1989 rating decision or 
assert a claim based on new and material evidence, his 
challenge to the effective date of the grant of service 
connection for PTSD is barred.  See Rudd v. Nicholson, 20 
Vet. App. 296 (2006) (free-standing claim for earlier 
effective dates vitiates the rule of finality).  

Accordingly, the Board finds that the veteran's free-standing 
claim for an earlier effective date for a grant of 
entitlement to service connection for PTSD must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim on the ground of lack of 
legal merit).  

The Claim for Tuberculosis Secondary to Nicotine Dependence

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2006) 
(as amended by 68 Fed. Reg. 13235 (April 18, 2003)).  

At the hearing before the Board in September 2006, the 
following exchange took place:

CHAIRMAN: . . . At this time, Mr. 
[Veteran], I'll ask you, you are 
withdrawing the issue of entitlement to 
service connection for tuberculosis, 
secondary to nicotine dependence.  Is 
that correct?

VETERAN:  That's correct.

CHAIRMAN:  Okay.  So, we'll then withdraw 
that issue, so we'll no longer have that 
before us at this time . . . 

As the veteran has withdrawn the appeal as to the issue of 
tuberculosis secondary to nicotine dependence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The claim that the April 1986 RO decision contained CUE for 
failing to grant service connection for PTSD is denied

The claim for an effective date prior to July 19, 1988, for a 
grant of entitlement to service connection for PTSD, is 
denied.

The claim of entitlement to service connection for 
tuberculosis, claimed as secondary to nicotine dependence, is 
dismissed without prejudice. 



			
             DEREK R. BROWN	HOLLY E. MOEHLMANN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
L. A. HOWELL
	Acting Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


